Case: 3:20-cv-00249-wmc Document #: 3-6 Filed: 03/18/20 Page 1 of 2




                 Exhibit 5
                                    Case: 3:20-cv-00249-wmc Document #: 3-6 Filed: 03/18/20 Page 2 of 2
                                            Wisconsin General Election Voter Registration and Absentee Statististics

                                                           Percent of                                                             Percent of Voters
                                             Absentee      Votes         Late              Percent of Voters    Election Day      Registering on
Election Date       Voters     Turnout       Electors      Absentee      Registrations     Registering Late     Registrations     ElectionDay
11/08/2016           3,004,051     67.34%          819,316       27.27%             61,505                2.05%           381,444             12.70%
11/4/2014            2,422,040     54.84%          374,075       15.44%             40,364                1.67%           269,545             11.13%
11/6/2012            3,080,628     70.40%          664,597       21.57%             67,912                2.20%           337,033             10.94%
6/5/2012             2,516,371     57.80%          265,427       10.55%             23,623                0.94%           266,974             10.61%
11/2/2010            2,185,017     49.70%          230,744       10.56%             30,522                1.40%           230,330             10.54%
11/4/2008            2,996,869     69.20%          647,175       21.60%            114,842                3.83%           459,549             15.33%
11/7/2006            2,166,671     50.90%          168,573         7.78%            20,211                0.93%           415,525             19.18%
11/2/2004            3,016,288     72.90%          364,639       12.09%             65,069                2.16%           443,778             14.71%
11/5/2002            1,785,710     44.00%          102,905         5.76%             5,326                0.30%           116,441              6.52%
11/7/2000            2,619,184     67.00%          160,425         6.12%            32,014                1.22%           411,656             15.72%
11/3/1998            1,799,758     45.70%           73,517         4.08%             7,896                0.44%           170,479              9.47%
11/5/1996            2,252,301     57.90%          104,607         4.64%            16,024                0.71%           260,815             11.58%
11/8/1994            1,445,935     41.50%           64,308         4.45%             3,370                0.23%           101,770              7.04%
11/3/1992            2,531,114     68.90%           93,357         3.69%            37,715                1.49%           301,154             11.90%
11/6/1990            1,365,203     37.80%           40,853         2.99%             9,137                0.67%           100,383              7.35%
11/8/1988            2,043,218     61.00%           82,360         4.03%            19,800                0.97%           242,542             11.87%
11/6/1984            1,879,619     63.40%    Not Available                          21,814                1.16%           190,937             10.16%

* Election Day Registrants includes voters who change their name, address, or both

* This list includes the 2012 recall elections for Governor and Lieutenant Governor

* The 2006 General Election was the first general election with statewide voter registration required. As a result, many residents of the approximately 1,500
municipalities without voter registration in place completed registration forms on Election Day in November 2006.
